            Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
___________________________________
                                      )
Carolyn C. Jones                      )
                                      )
               Plaintiff,             )                     Case No. 1:19-cv-251
v.                                    )
                                      )
International Business Machines Corp. )
(“IBM”)                               )
                                      )
               Defendant.             )
___________________________________ )
 
                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Carolyn C. Jones (“Plaintiff” or “Ms. Jones”), through undersigned counsel, files

this Original Complaint against Defendant International Business Machines Corporation (“IBM”

or “Defendant”), pursuant to 29 U.S.C. §1132(a), and alleges as follows:

                                      I.      INTRODUCTION

       1.      Plaintiff brings this lawsuit against Defendant to recover unpaid retirement and

pension benefits promised to her by IBM’s Office of the Plan Administration (the “Plan

Administrator”).

       2.      Prior to retiring from IBM, Jones received numerous written and oral assurances

from the Plan Administrator that the value of her lump sum pension benefit from IBM’s Personal

Pension Plan (the “Plan”) was approximately $333,000.00. Jones, who had no independent means

of evaluating her pension benefit, relied upon those representations when deciding to permanently

and irrevocably retire from IBM in 2018.
                    Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 2 of 11



              3.             Plaintiff made retirement planning decisions for nearly two years leading up to her

eventual retirement, largely relying on what she reasonably believed to be the value of her pension

benefits. Days after she retired, with no ability to reverse her retirement plans, Jones learned

Defendant had miscalculated the lump sum benefit owed to her by nearly $300,000.00. That is to

say, Defendant pulled the rug out from underneath Plaintiff when it sent her a lump sum pension

check of only $53,477.71 – without explanation or apology. But for Defendant’s

misrepresentations, Plaintiff would not have retired early, and instead continued work and grow

her retirement benefits for years.

              4.             Facing the prospect of a difficult retirement caused by Defendant’s action, Ms.

Jones filed a claim with the Plan Administrator pursuant to the Plan’s governing documents,

seeking payment of the $331,250.95 lump sum benefit repeatedly promised to her by Defendant.

Defendant denied Ms. Jones’ claim despite its obvious merit.1 Thereafter, and again pursuant to

the Plan’s governing documents, Ms. Jones appealed Defendant’s denial of her claim. Defendant,

however, once again denied Ms. Jones’ claim.2

              5.             Thus, after twice being denied the pension benefits to which she is entitled, Plaintiff

is left with no recourse but to file the instant lawsuit.

                                                               II.   JURISDICTION AND VENUE

              6.             This court has subject-matter jurisdiction pursuant to 28 U.S.C. §1331 because

this action involves a federal question under 29 U.S.C. §1001 et seq.




                                                            
1
  True and correct copies of Ms. Jones’ August 3, 2018 Claim Letter and IBM Plan Administrator’s September 4,
2018 letter denying Ms. Jones claim are attached hereto as Exhibits A and B, respectively.
2
  True and correct copies of Ms. Jones’ October 31, 2018 Appeal Letter and IBM Plan Administrator’s January 14,
2019 letter denying Ms. Jones Appeal are attached hereto as Exhibits C and D, respectively. 

                                                                          2 
 
            Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 3 of 11



       7.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial

part of the events giving rise to this claim occurred in this District and Division, and the Defendant

is a resident of this District pursuant to 28 U.S.C. §1391(c)(2).

                                         III.    THE PARTIES

       8.      Carolyn Jones is an individual currently residing at 10606 Sans Souci Place, Austin,

Texas 78759. In total, Ms. Jones was employed by the Defendant for approximately 34 years.

       9.      IBM is an American multinational information technology company headquartered

in Armonk, New York, with operations across the world. IBM may be served with process through

its Registered Agent, CT Corp. System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                   IV.     FACTUAL BACKGROUND

       10.     Plaintiff was initially employed by Defendant from June 1980 to December 1999,

where she worked as a software engineer.

       11.     In January 2000, Ms. Jones left IBM to work for a local start-up technology

company. When that start-up failed in 2003, Ms. Jones returned to IBM.

       12.     Upon her first separation from Defendant in December of 1999, Ms. Jones took a

lump sum payout of her accrued pension benefits (approximately $89,000).

       13.     Upon Plaintiff’s reemployment with Defendant in 2003, she again became a

participant in Defendant’s pension plan and began accruing pension and settlement benefits.

       14.     Prior to Plaintiff’s retirement in 2018, the Plan Administrator provided Plaintiff

with a Personal Pension Plan (the “Plan”), which illustrated the pension and retirement benefits

for which Plaintiff was eligible as a result of her employment with Defendant.




                                                  3 
 
                    Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 4 of 11



              A. Defendant Begins Considering Retirement

              15.            In the summer of 2016, Plaintiff received two IBM pension reports from IBM’s

Employee Services Center Office of the Plan Administrator (“Plan Administrator”) which

administers the Plan. The Plan Administrator, among other things, manages and oversees

retirement and pension benefits for Defendant’s employees.

              16.            The first report stated that, as of 2016, Ms. Jones’ lump sum pension distribution

would be $274,014.00 at retirement, and those amounts were subject to upward adjustments over

time.3

              17.            The second report, issued by the Plan Administrator approximately two (2) months

later, stated the lump sum pension distribution would be $278,068 at retirement, again subject to

upward adjustments and presumably larger than reported two months earlier due to accrued growth

over that period.4

              18.            Based on those reports, verbal confirmation by IBM of the lump sum amounts

contained in the report, and her own independent financial planning, Plaintiff began seriously

considering when to retire permanently from IBM.

              19.            In order to evaluate whether and when to retire, Plaintiff communicated orally and

in writing with the Plan Administrator to learn about the early retirement process at IBM and the

precise value of her retirement benefits earned as a participant in the Plan.




                                                            
3
    See July 23, 2016 IBM pension report for Ms. Jones, attached as Exhibit E.
4
    See September 10, 2016 IBM pension report for Ms. Jones, attached as Exhibit F.

                                                               4 
 
                    Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 5 of 11



              20.            Additionally, over the course of two full calendar years, Plaintiff had several

meetings with Fidelity Net Benefits advisor Michael Helal (“Helal”) to investigate and learn more

about her retirement options.5

              21.            At each meeting, Plaintiff was provided with information regarding her retirement

options, including the value of her pension benefits, the IBM “Transition to Retirement” program

(which allows early retirees to work part-time for a year while they train their permanent

replacement), and the various ways in which she could financially plan for her retirement, for

which, Plaintiff’s choice to take a lump sum distribution was a critical consideration.

              22.            The information provided by Defendant and Helal was critical to Ms. Jones’

financial planning decisions for her retirement years, and a critical factor in the decision as to

whether she should even retire at all.

              23.            These conversations took into account Plaintiff’s complete financial picture, such

that Defendant was aware at all times of Plaintiff’s dependence on her pension for retirement.

While Helal was Plaintiff’s primary contact when it came to planning her retirement, Plaintiff also

communicated directly with Defendant’s Retirement Services personnel, often with Helal

participating in those communications.

              B. Plaintiff Decides to Retire

              24.            In May 2017, Plaintiff became eligible to retire through Defendant’s “Transition to

Retirement” early retirement program and received an invitation to do so. Based upon the

information she had previously been provided by Defendant regarding the value of her pension

benefits, Plaintiff accepted Defendant’s invitation and submitted an application to the program.


                                                            
5
  IBM partners with Fidelity Net Benefits to assist its employees with benefits and retirement counseling. In that
capacity, Ms. Jones met with Helal on September 8, 2016, December 5, 2016, January 19, 2017, March 1, 2017, and
July 12, 2017.

                                                               5 
 
                    Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 6 of 11



              25.             In June 2017, Plaintiff was approved for retirement by Defendant, and her official

retirement date was set for June 30, 2018. Beginning in July 2017, Plaintiff began working part

time and training the individuals who would take over her job at IBM.

              26.            On January 29, 2018, as Plaintiff neared her effective retirement date, the Plan

Administrator again provided Ms. Jones with a detailed Pension Report (the “Report”) which

represented to Plaintiff the value of her pension benefits as a participant in the Plan.6 Notably, the

fourth page of the Report represented the value of Plaintiff’s benefits when taken as a single lump

sum distribution to be $331,250.95. The Plan Administrator subsequently reconfirmed this written

representation to Plaintiff during several communications.

              27.            The Report itself contains numerous calculations based on various pension payout

options Plaintiff was free to select prior to her retirement.

              28.            For example, the Report calculates the value of “split plans,” which provide for the

receipt of a partial lump sum distribution along with additional annuitized monthly benefits until

Plaintiff reached age 80. The Report also contained calculations of benefits based upon a split of

Plaintiff’s benefits with her spouse, such that he could continue to receive the monthly annuitized

payment should Plaintiff pre-decease him. All of these, as well as the single “lump sum”

distribution option, appear in the Report.

              29.            In addition to the calculations of benefits owed to Plaintiff, the Report also contains

a single line on page 3 stating the “current cash balance account value” as $53,477.71.

              30.            Importantly, that amount is not found in any other section of the Report, nor is it

represented as either a “benefit,” “payout,” or “distribution”– terms associated throughout the

Report with the actual amounts Plaintiff was entitled to receive as a participant in the Plan.


                                                            
6
    A true and correct copy of the January 29, 2018 IBM Pension Report is attached as Exhibit G.

                                                               6 
 
                    Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 7 of 11



              31.            Moreover, Plaintiff spoke directly with Defendant’s Employee Service Center

following the receipt of the Report, at which time she was told her “lump sum payout” was

$331,250.95 – confirming the amount of the lump sum distribution contained in the Report. This

was consistent with Ms. Jones and Helal’s 2017communications with the Employee Service Center

in 2017, when she had also confirmed the value of her pension benefits.7

C. Ms. Jones Retires

              32.            Plaintiff, having made her financial plans, officially and irrevocably retired from

IBM on June 30, 2018. Those plans were based in no small part upon Defendant’s representations

regarding the value of her lump sum pension benefits.

              33.            Incredibly, days later, Plaintiff was sent a “final calculation” letter which stated she

would receive a lump sum distribution from the Plan of $53,477.71.8

              34.            Shocked and dismayed, Plaintiff immediately contacted the Plan Administrator to

discover how such a significant and extraordinary result could have occurred. Despite her

inquiries, no clear explanation was forthcoming.

              35.            On August 3, 2018, pursuant to the Plan’s governing documents, Plaintiff timely

filed a claim with the Plan Administrator detailing the numerous written and oral communications

regarding the benefits owed to her under the Plan and the Plan Administrator’s misrepresentations

to her that the lump sum distribution of her pension benefits would be no less than $331,250.95.9




                                                            
7
  In 2017, Plaintiff received two reports in which the value of the lump sum distribution was reported to be
approximately $275,000.00, which presumably grew to $331,250.95 due to the additional growth over the year. See
supra note 5.
8
  While dated July 4, 2018, the “final calculation” letter was not sent to Ms. Jones until July 26, 2018 and was received
several days later.
9
  See Exhibit A.

                                                                7 
 
                    Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 8 of 11



              36.            On September 4, 2018, Plaintiff received the Plan Administrator’s denial of her

claim for the promised lump sum distribution of $331,250.95, asserting the $53,477.71 payment

was in fact the correct amount owed to her.10

              37.            Thereafter, and again pursuant to the Plan’s governing documents, on October 31,

2018, Plaintiff appealed the Plan Administrator’s denial of her claim. 11

              38.            On January 14, 2019, Defendant denied Ms. Jones’ appeal, maintaining its position

the Plan would not pay the promised $331,250.95, despite Defendant’s obvious misrepresentations

and Ms. Jones’ reliance on the those misrepresentations when deciding to accept Defendant’s

invitation to retire early.12

                                                    V.         CAUSE OF ACTION – ERISA ESTOPPEL

              39.            Plaintiff brings this claim pursuant to ERISA’s civil enforcement provisions.13

              40.            Specifically, Claimant brings her claim for ERISA estoppel pursuant to 28 U.S.C.

§1132(a)(3)(B)(i), which requires Plaintiff demonstrate traditional estoppel elements as well three

additional elements, to wit: (1) written misrepresentations; (2) plan provisions which do not allow

for individual calculation of the pension benefits; and (3) extraordinary circumstances which

strongly favors the application of estoppel.14

                             (a)            Misrepresentation of a Material Fact by the Plan Administrator




                                                            
10
    See Exhibit B.
11
    See Exhibit C.
12
    See Exhibit D.
13
    29 U.S.C. §1132(a). 
14
    The traditional elements of estoppel are: (a) misrepresentation of a material fact; (b) an awareness by the person
making the misrepresentation that the representation is false or inaccurate; (c) and intention the representation be
relied upon; and (d) justifiable and detrimental reliance upon the misrepresentation.

                                                                          8 
 
                    Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 9 of 11



              41.            The Plan Administrator’s representation to Plaintiff, made in writing on numerous

occasion, that she would receive a lump sum distribution of pension benefits in the amount of

$331,250.95 was a misrepresentation of a material fact.15

                             (b)            The Plan Administrator was Aware of the Actual Lump Sum Benefit

              42.            Defendant’s miscalculation of Plaintiff’s benefit was so significant as to constitute

gross negligence and amounts to constructive fraud.

              43.            Specifically, Defendant’s miscalculation of Plaintiff’s benefits were so significant

that they resulted in a reduction of Plaintiff’s promised benefit by more than 80 percent.

                             (c)            The Plan Administrator’s Representation was Intended to Be Acted Upon

              44.            Defendant clearly intended Plaintiff to act upon Defendant’s misrepresentations

regarding Plaintiff’s retirement benefits.

              45.            Indeed, Plaintiff received such misrepresentations from Defendant in connection

with her determination as to (a) whether she should retire, and later (b) whether she should enter

into Defendant’s early retirement program, known as the “transition to retirement” program,” such

that Defendant was clearly aware and intended Plaintiff to rely on the information contained in its

reports when making her decision to retire.

                             (d)            Ms. Jones Justifiably and Detrimentally Relied on the Misrepresentations

              46.            Plaintiff justifiably relied upon the misrepresentations made to her, given (1) she

had no independent means to calculate her pension benefits, and (2) she made diligent inquiry

upon receipt of each written report to confirm the representations made to her regarding the value

of her pension benefits.


                                                            
15
  Notably, the Plan Administrator’s September 4, 2018 letter denying Ms. Jones’ claim outright admits it
misrepresented the value of Ms. Jones’ pension benefits. See Exhibit B, at pp.1-2. This admission is reiterated in
IBM’s Denial of Carolyn Jones Appeal. See Exhibit D.

                                                                     9 
 
          Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 10 of 11



       47.     As a result of Plaintiff’s reliance upon the misrepresentations made to her by

Defendant regarding the value of her pension benefits, Ms. Jones made the decision to retire from

Defendant earlier than she would otherwise have done.

       48.     And as a result of her reliance upon Defendant’s misrepresentations, Ms. Jones was

denied the opportunity to continue to grow her pension and 401K benefits, or even to continue to

earn her salary – which was substantial. Instead, Ms. Jones is now left with no choice but to deplete

her savings and consider the sale of her home in order to merely meet her financial obligations.

                       (e)     The Additional ERISA Estoppel Elements

       49.     Defendant’s misrepresentations were clearly written misrepresentations, as they

were provided to Plaintiff in the form of a written benefits report. Moreover, Ms. Jones had no

means of independently calculating her retirement benefits. Indeed, the IBM Pension calculations

are so opaque, IBM provides numerous reports and resources to assist its employees in

understanding their benefits and the value of those benefits. And it was those very resources which

misrepresented the value of Plaintiff’s benefits.

       50.     Finally, the results here were extraordinary. As a result of Defendant’s

misrepresentations, Ms. Jones is now irrevocably retired from IBM—with only 16% of the pension

benefits she was promised by Defendant.

                                         VI.        CONCLUSION

       51.     As a matter of law and equity, Plaintiff is entitled to the $331,295.91 lump sum

distribution that was promised to her. The written and oral misrepresentations by Defendant, and

the actions reasonably taken by Ms. Jones based upon those misrepresentations call for the

application of ERISA estoppel to her claim. Accordingly, Defendant should pay the remainder of

the $331,295.91 not already distributed to Plaintiff.



                                                    10 
 
      Case 1:19-cv-00251-RP Document 1 Filed 03/14/19 Page 11 of 11



                                   VII.    JURY DEMAND

    52.   Plaintiff demands a trial by jury.

                                  VIII. RELIEF SOUGHT

    53.   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

          a. For an Order directing Defendant to pay Plaintiff $277,773.24 ($331,250.95,

             less the $53,477.71 lump sum benefit paid to Plaintiff), plus pre and post

             judgment interest thereon;

          b. For an Order awarding Plaintiff the costs of this action;

          c. For an Order awarding Plaintiff its attorneys’ fees; and

          d. For an Order granting such other and further relief as this Court deems just

             and necessary.

                                          Respectfully submitted,

                                          DUGGINS WREN MANN & ROMERO, LLP


                                          By:      /s/ Robert E. Linkin
                                                Robert E. Linkin
                                                State Bar No. 00795773
                                                rlinkin@dwmrlaw.com
                                                Chris Camillone
                                                State Bar No. 24105571
                                                ccamillone@dwmrlaw.com
                                                600 Congress Avenue, Ste. 1900
                                                P. O. Box 1149
                                                Austin, Texas 78767-1149
                                                512-744-9300 tel.
                                                512-744-9399 fax.

                                          ATTORNEYS FOR PLAINTIFF




                                               11 
 
